In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1572V
                                          UNPUBLISHED


    ROSE MARIE DONAHUE,                                         Chief Special Master Corcoran

                         Petitioner,                            Filed: April 6, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On November 12, 2020, Rose Marie Donahue filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries related to
vaccine administration (SIRVA) resulting from the influenza (flu) vaccination she received
on November 19, 2019. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On February 16, 2022, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On March 30, 2022, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $50,425.00,
including $50,000.00 in pain and suffering, and $425.00 in unreimbursed expenses.
Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $50,425.00, including $50,000.00 in pain and suffering, and $425.00
in unreimbursed expenses, in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


 ROSE MARIE DONAHUE,

                  Petitioner,                          No. 20-1572V
                                                       Chief Special Master Corcoran
 v.                                                    SPU

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                  Respondent.


               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On November 12, 2020, Rose Marie Donahue (“petitioner”) filed a petition for

compensation (“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C.

§§ 300aa-1 to 34 (“Vaccine Act” or “Act”), as amended. Petitioner alleges that she suffered a

Shoulder Injury Related to Vaccine Administration (“SIRVA”) as a result of an influenza (“flu”)

vaccine administered to her on November 19, 2019. On January 21, 2022, respondent filed his

Vaccine Rule 4(c) report, recommending that compensation be awarded. ECF No. 17. On

February 16, 2022, the Chief Special Master issued a Ruling on Entitlement finding petitioner

entitled to compensation. ECF No. 18.

I.        Items of Compensation

          Respondent proffers that petitioner should be awarded $50.000.00 in pain and suffering

damages, and $425.00 in unreimbursed expenses. See 42 U.S.C. § 300aa-15(a). Petitioner

agrees.
II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1: a lump sum payment of $50,425.00, representing

compensation for all elements of economic and noneconomic damages, in the form of a check

payable to petitioner, Rose Marie Donahue.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Rose Marie Donahue                           $50,425.00


                                             Respectfully submitted,


                                             BRIAN M. BOYNTON
                                             Principal Deputy Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             DARRYL R. WISHARD
                                             Assistant Director
                                             Torts Branch, Civil Division




1
       Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future lost
earnings and future pain and suffering.
                                                 2
                          /s/ Julia M. Collison
                          JULIA M. COLLISON
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Ben Franklin Station
                          Washington, DC 20044-0146
                          Tel: (202) 305-0102
                          Julia.collison@usdoj.gov

Dated:   March 30, 2022




                            3